Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in the previous office action;
 	“In claims 1 and 7, the scope of something that has a “normalized characteristic time” is not clear.  Most broadly such is subjective and meaning any characteristic time that can be described as normal.  Alternatively, such could refer to some undefined norm or standard.  Such a recitation is indefinite as it is open to many alternative interpretations. 
 	In claims 1 and 7, the relative directions of “horizontally” and “vertically” have not been clearly defined. One cannot determine if such directions are with respect to the coordinate system or some other element or orientation of the club.  Similarly the maximum faceplate height “spaced horizontally away” is not clear.  Such can be a general direction depending on the orientation of the club head or such could be along the horizontal axis.  No clear interpretation of the scope of the claim can be made.  Lastly, “vertically aligned” is not clear.  One cannot determine if such intends that the center and maximum faceplate height both be on the vertical axis or if they are merely capable of being in the same vertical plane depending upon the orientation in which the club head is held.” 
	 
 	The examiner’s response to applicant’s amendments and remarks with respect to this ground for rejection is set forth below. 
Claim Rejections - 35 USC § 102

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morin et al. 8,272,975 and further in view of Matsunaga et al. 6,478,693.
As set forth in the previous office action;
“As to claims 1 and 7, Morin shows a golf club head inherently having a characteristic time considered to be normal and being clearly anticipated are a body having a crown portion, a sole portion, a toe portion, a heel portion, a rear portion defining an inner cavity and a face plate having a front surface; a rear surface; a geometric center inherently being capable of being defined with an origin of a coordinate system having a horizontal axis extending from near the heel portion to near the toe portion, and a vertical axis extending from near the crown portion to near the sole portion, perpendicular to the horizontal axis.
Where a maximum faceplate height spaced horizontally away from the geometric center is most broadly related to the orientation of the club head, Morin is inherently capable of being held such that there is a chosen point on the face plate defined as the maximum faceplate height such that it is at least 0.2 inch away horizontally. 
His fig. 4 shows a thickness measured between the front surface and the rear surface, wherein the thickness varies at different locations across the face plate to define a variable thickness profile with a minimum thickness of the face plate 424; a transition region 422 between the peripheral region and the central region 420; and an ellipsoidal central region 920 comprising a maximum thickness.
Morin is considered capable of being held and oriented such that a center of the central region is vertically aligned at the location where the maximum faceplate height occurs.  

Fig. 9 is considered to show where a geometric center of the face plate is located in the central region as called for by claims 2 and 8. 
Fig. 4 is considered to show where the thickness of the face plate in the transition region 422 tapers between the maximum thickness of the face plate in the central region 420 and the minimum thickness of the face plate in the peripheral region 424 as called for in claims 3 and 9
Orienting the club head of Morin with a more upright lie would inherently result in the structural relationship of a maximum faceplate height being located closer to a toe end of the faceplate than a heel end of the faceplate as called for in claims 4 and 10.
 	Claims 5 and 11 most broadly requires that the central region of Morin be capable of being divided into a first side and second side separated by a minor axis such that their area are equal, or 1.0.  Inherently, in the central region; the first side is located between the minor axis and the toe portion; the second side is located between the minor axis and the heel portion; and a ratio measured as the surface area of the first side of the central portion to the surface area of the second side of the central portion is 1.0.  Such is considered an inherent relationship of the central region of morin 922 shown in fig. 9
	The face plate of Morin is inherently can be illustrated and defined to have an upper heel-side quadrant, a upper toe-side quadrant, a lower heel-side quadrant, and a lower toe-side quadrant, wherein a greater percentage of the total surface area of the central region is located in the upper toe-side quadrant than in one or more of the lower heel-side quadrant, the upper heel-side quadrant, and the lower toe-side quadrant as called for by claims 6 and 12.”
	Claim 1 now has been amended to further limit the shape of the elliptical central region of the thickened face plate to a symmetrical ellipse where the top and bottom sides are equivalent in length.  Morin clearly teaches that the shape of his ellipsoidal central region need not be irregular but can be designed to “maximize the performance” (col. 8, ln. 20) by controlling the geometry of the thickened central region 1020 as it relates to the ball impact with the striking face.  While applicant’s arguments suggest that Morin is only concerned with a central region shape that relates to the shape of the perimeter of the striking face, such are not elements of the claim. Nor is such considered necessary for the practice of his invention. Such does not mean that they need be similar in shape, but only that that their respective shapes are related and the performance of the face is dependent upon such a consideration when designing the shape of the central region.  Even, if such were true that he saw some similarity in shape as necessary, applicant’s claim 1 is now believed to be best shown in his fig. 11 which shows the similarity of shape between the central region and outer perimeter of the striking face. Regardless, fig. 9 of Morin suggest an ellipsoidal central region there the top and bottom lengths of 921 are equivalent as is now claimed.  While he does not explicitly discuss his illustration as having equal lengths on the top and bottom of his elliptical shaped central portion, in the alternative to a pure anticipation rejection, the prior art teaches in such thickened central portions using a regular shaped ellipse is not new as in 9 of Matsunaga. To have selected an elliptical shape defined by top and bottom sides of equivalent would have been obvious in the design of a club like that of Morin on order to adjust the flex of the face to obtain a larger sweet spot (col. 5, ln. 11, Matsunaga). Here applicant is doing nothing more than is know in the prior art with respect to using different shapes of face thickness in order to design the flex across areas of the face as desired.  

 
Conclusion
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
Amendments to the claims to overcome the rejection for antecedent basis under  35 U.S.C. 112(b) is noted.
With respect to the term "normalized characteristic time", applicant asserts the term "normalized" is known within the art to refer to the process of equalizing the value of a given variable and the characteristic time of a golf club head is a measure of long the golf ball stays on the club face at impact. The latter is undisputed.  With respect to the former point, no evidence is given to support applicant’s assertion that such should be interpreted to generally mean “equal”.  Instead, such as different contextual meanings with a general meaning, “: to make (something) conform to or reduce (something) to a norm or standard”. To that we must also turn to the specification.  In doing so, while we term “normalized CT” being used, we do not find any explicit definition. The term “equal” is not used in any context with CT throughout the specification.  
In the context, the recitation may imply the intended objective of the invention as an attempt to have a “uniform” CT across the face or maybe the intention to increase CT to a desired standard at different areas of the face.  This ambiguity in the claim cannot be resolved from the specification or applicant’s remarks and as such the grounds for rejection on the basis of the term remains until some clarity as to the scope and structure of the claim is made or some indication on the record that is supported by the specification as to how the term is to be interpreted. 
Applicant’s subsequent arguments are that the goal is to have, “have a more consistent and greater overall CT of the face plate." Such is not equal. Applicant’s use of the term does not appear to be any more or less than is what is known in the art to use face plate thickness it alters CT values at a particular point on the face plate.  Here the term does not appear to be specific to any structure.  Instead such appear to be direct to describe the intended objectives of the club head to have a CT across the club face be adjusted as desired using variable thicknesses.  Most broadly it would appear that any club having features that change the CT at a particular position on the face plate could be dubbed a normalized characteristic time.  Since, it is necessarily to make speculative assumptions as to the scope of the claims, the grounds for rejection remains reasonable. See In re Steele, 305 F.2d 859, 862-63 (CCPA 1962) (holding that the Board erred in affirming a rejection of indefinite claims because the rejection was based on speculative assumptions as to the meaning of the claims). 
	With respect to the terms "horizontally" and "vertically" as well as "spaced 
horizontally away" and "vertically aligned", applicant argues that the term, "horizontal," of claim 1 and 7 clearly state, "a horizontal axis extending from near the heel portion to near the toe portion."  This does not clarify the matter.  There is nothing in the claim that the use of the word “horizontally away” is with respect to the previously recited “horizontal axis”.  “Horizontally away” is being used to define a direction that is dependent upon the variable orientation of the club head.  Club heads held with positive or negative lie will apparently have maximum face plate heights depending on how the club is held.  Similarly, the maximum faceplate height appears dependent upon how the club head is oriented if such is intended to be measured with respect to the ground plain.  Here the claims fail to define any of these terms in any way such that one can determine a definite scope and structure that is not in some way dependent upon the orientation of the club head. This leads to speculation as to the interpretation of the claims and renders them indefinite. 
	As to the rejection of claims 1-12 under 35 U.S.C. 102(a)(2), applicant argues that Morin fails to teach or suggest any central region comprising the thickest area of the face, wherein the central region comprises a top side length and bottom side length that are equivalent. Since applicant’s remarks are not considerate of Matsunaga and the new grounds for rejection set forth above, they are considered moot. 
	While applicant makes not of Morin stating that, "the upper internal transition region 322 a may generally be thicker than the lower internal transition region 322 b. More specifically, the thickness d2 of the upper inner transition region 322 a near the crown portion of the striking face 302 may gradually decrease" such is only an examlary embodiment of how to employ his invention and not a requirement.  Where he states that such is “may generally” occur, such is clearly not a requirement to practice his invention as such a shape depends on other design consideration of the club such as the shape of the face itself. Hence the prior art is considered to fairly teach applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711